Opinion filed August 25, 2011




                                            In The


   Eleventh Court of Appeals
                                           __________

                                       No. 11-10-00100-CR
                                           __________

                      WILLIAM LEE SPAFFORD III, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                            On Appeal from the 3rd District Court
                                 Anderson County, Texas
                                Trial Court Cause No. 29061


                            MEMORANDUM OPINION

       William Lee Spafford III pleaded guilty on November 26, 2007, to the offense of
possession of a controlled substance with intent to deliver. In accordance with a plea agreement,
the trial court assessed his punishment at confinement in the Institutional Division of the Texas
Department of Criminal Justice for a term of ten years and assessed a fine of $1,250. However,
the trial court suspended the imposition of the sentence and placed appellant on community
supervision for a term of ten years.
       The State subsequently filed a motion to revoke community supervision alleging various
violations of the terms and conditions of appellant’s community supervision. The trial court
considered the motion at a hearing conducted on February 24, 2010. Appellant entered a plea of
“true” to the alleged violations at the outset of the hearing.       After considering evidence
pertaining to punishment, the trial court revoked appellant’s community supervision and assessed
his punishment at confinement in the Institutional Division of the Texas Department of Criminal
Justice for a term of ten years. In a single issue, appellant contends that his plea of “true” was
involuntary because the trial court did not apprise him of the applicable range of punishment at
the revocation hearing. We affirm.
                                               Analysis
       An order revoking probation is subject to an abuse-of-discretion standard of review.
Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006).       In a criminal proceeding, the
trial court is required to admonish the defendant of the range of punishment attached to the
offense prior to accepting a plea of guilty or a plea of nolo contendere. TEX. CODE CRIM. PROC.
ANN. art. 26.13 (Vernon Supp. 2010). Article 26.13 applies only when a defendant initially
enters a plea of guilty or nolo contendere in a felony prosecution. Gutierrez v. State, 108 S.W.3d
304, 309 (Tex. Crim. App. 2003). The Court of Criminal Appeals has expressly held that Article
26.13 does not apply in a subsequent probation revocation proceeding. Id.; Lanum v. State, 952
S.W.2d 36, 39 (Tex. App.—San Antonio 1997, no pet.). Thus, the trial court was not required to
admonish appellant that he might be sentenced to confinement for the length of his original
sentence if the trial court revoked his community supervision.          Accordingly, appellant’s
argument is without merit. Moreover, the record reflects actual awareness by appellant prior to
sentencing that he was subject to receiving a ten-year sentence. Appellant’s sole issue is
overruled.
                                       This Court’s Ruling
        The judgment of the trial court is affirmed.




                                                             TERRY McCALL
August 25, 2011                                              JUSTICE
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                  2